In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00476-CV

BYRON BERRY, Appellant                    §   On Appeal from County Court at Law

                                          §   of Cooke County (CV1801412)
V.
                                          §   January 13, 2022
THE NEW GAINESVILLE LIVESTOCK
AUCTION, LLC, Appellee                    §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed and rendered in part. We reverse that

portion of the trial court’s judgment awarding attorney’s fees to Appellee The New

Gainesville Livestock Auction, LLC and render judgment that the Auction take

nothing on its attorney’s-fee claim. We affirm the remainder of the trial court’s

judgment.
We order that each party bear their own costs of this appeal.


                               SECOND DISTRICT COURT OF APPEALS


                               By _/s/ Elizabeth Kerr__________________
                                  Justice Elizabeth Kerr